

 
 

--------------------------------------------------------------------------------

 

SETTLEMENT AGREEMENT
 
This Settlement Agreement (this “Settlement Agreement”) is entered into as of
February 20, 2012, by and between 4Kids Entertainment Inc., as debtor in
possession (“4Kids”), on the one part, and TV-Tokyo Corporation (“TV-Tokyo”),
Nihon Ad Systems, Inc. (“NAS”) and Asatsu-DK Inc. (“ADK” and, together with
TV-Tokyo and NAS, “Plaintiffs”), on the other part.
 
RECITALS
 
WHEREAS, 4Kids and TV-Tokyo and NAS are parties (together with ADK each a
“Party” and, together, the “Parties”) to that certain Amended and Restated
Yu-Gi-Oh! Agreement dated as of July 1, 2008 (as amended, modified or restated
from time to time, the “2008 Agreement”), pursuant to which 4Kids serves as
licensee of the popular Yu-Gi-Oh! series of animated television programs; and
 
WHEREAS, on March 24, 2011, NAS and TV Tokyo filed a complaint in the United
States District Court for the Southern District of New York (the “District
Court”) commencing a civil action against 4Kids, TV Tokyo Corporation and Nihon
Ad Systems, Inc. v. 4Kids Entertainment, Inc., 1:11-cv-02069-RJH (the “Civil
Action”); and
 
WHEREAS, on April 6, 2011, 4Kids and certain of its affiliates1 filed voluntary
petitions for relief under chapter 11 of title 11 of the United States Code, 11
U.S.C. § 101-1532 (“Bankruptcy Code”), commencing cases pending in the United
States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”), In re: 4Kids  Entertainment, Inc., et al., 11-11607 (SCC)
(collectively, the “Chapter 11 Cases”) after which the Civil Action was
transferred to the Bankruptcy Court, where it is pending as Adv. Pro. No.
11-02225 (SCC) (the “Adversary Proceeding”); and
 
 

--------------------------------------------------------------------------------

1           The 4Kids debtor affiliates include: 4Kids Ad Sales, Inc.; 4Kids
Digital Games, Inc.; 4Kids Entertainment Home Video, Inc.; 4Kids Entertainment
Licensing, Inc.; 4Kids Entertainment Music, Inc.; 4Kids Productions, Inc.; 4Kids
Technology, Inc.; 4Kids Websites, Inc.; 4Sight Licensing Solutions, Inc.; The
Summit Media Group, Inc.; and World Martial Arts Productions, Inc. (together,
the “4Kids Affiliates”).

 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, on June 10, 2011, 4Kids filed an answer and counterclaims against the
Plaintiffs in the Adversary Proceeding; and
 
WHEREAS, on December 29, 2011, following a trial before the Bankruptcy Court
with respect to certain issues in the Adversary Proceeding, the Bankruptcy Court
issued Post-Trial Findings of Fact and Conclusions of Law; and
 
WHEREAS, the parties have engaged in extensive negotiations in an attempt to
settle and resolve all rights and claims between them, including the issues
raised by the claims and counterclaims in the Adversary Proceeding, without the
necessity of additional litigation; and
 
WHEREAS, in view of the risks and costs associated with litigation, and the
claims, counterclaims and defenses asserted, the Parties now wish to settle the
Adversary Proceeding and all other rights, claims and disputes between them on
the terms set forth below.
 
NOW THEREFORE, in consideration of the mutual promises and covenants made herein
and for other good and valuable consideration, the adequacy and sufficiency of
which are acknowledged, the Parties agree as follows:
 
AGREEMENT
1. Court Approval.  This Settlement Agreement is contingent upon the entry of an
order that becomes final and non-appealable (the “Final Order”) approving this
Settlement Agreement (the date such order becomes final and non-appealable, the
“Effective Date”).  4Kids will file a motion under Bankruptcy Rule 9019, in the
form heretofore approved by the Plaintiffs, requesting approval for this
Settlement Agreement.  Notwithstanding the foregoing, each of 4Kids, the 4Kids
Affiliates and the Plaintiffs agree that it will not take any action (including
without limitation, initiating any legal proceeding) that would interfere in any
material respect with or be inconsistent with, or that would hinder or delay
Bankruptcy Court approval or consummation of this Settlement Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 
 
2. 2008 Agreement.  The Parties acknowledge and agree that the 2008 Agreement
was not terminated, remains valid, binding and legally enforceable in accordance
with its terms and is property of 4Kids’ bankruptcy estate.  Nothing herein
shall be construed to modify the terms of the 2008 Agreement or 4Kids’ rights
thereunder.
 
3. Payment.  Within three  (3) business days after the Effective Date, the
Plaintiffs shall pay to 4Kids the sum of US $8,000,000, in immediately available
funds by wire transfer to the following account:
 
Bank Name:     JPMorgan Chase
 
 
Acct Name:      4 Kids Entertainment Licensing, Inc.
 
 
Acct No.:          323-274110      
 
 
ABA No.:          021000021
 
 
Swift Code:      CHASUS 33
 
4. Bankruptcy Claims.  Plaintiffs shall not assert any claims (including but not
limited to, all obligations, allegations of wrongdoing of any type, actions,
suits, debts, liens, contracts, liabilities, agreements, costs, expenses, or
losses of any type, whether known or unknown, fixed or contingent, whether
arising by contract or otherwise, claims or causes of action) against 4Kids, the
4Kids Affiliates or the bankruptcy estates of any of the foregoing.  For the
avoidance of doubt, the foregoing shall include any monetary or non-monetary
defaults whether arising under the Bankruptcy Code or otherwise.  As of the
Release Date (as defined herein), any or all claims filed by the Plaintiffs or
scheduled by 4Kids or the 4Kids Affiliates on behalf of the Plaintiffs are
hereby withdrawn and Epiq Bankruptcy Solutions, LLC is directed to amend the
claims registers of 4Kids or the 4Kids Affiliates, as applicable, to reflect the
terms of this Settlement Agreement.
 
 
 
3

--------------------------------------------------------------------------------

 
 
5. Dismissal With Prejudice.  On or promptly following the Effective Date, the
Parties shall request that the Adversary Proceeding, including all claims by
Plaintiffs against 4Kids and all counterclaims by 4Kids against Plaintiffs,
(and, if still pending, the Civil Action) be dismissed in its entirety, with
prejudice, on the terms set forth in the proposed stipulation attached as
Exhibit A hereto, and shall cooperate and take such steps as may be required to
obtain such dismissal(s).
 
6. Releases.  Upon receipt by 4Kids of payment in full from the Plaintiffs as
set forth in paragraph 3 above (the “Release Date”), the Parties shall be deemed
to have fully and completely released all claims against each other as follows:
 
Release in favor of 4Kids.  Subject to Paragraphs 7 hereof, each Licensor hereby
releases and forever discharges 4Kids, the 4Kids Affiliates, the debtors’
estates in the Chapter 11 Cases, and the directors, officers, shareholders,
managers, members, employees, attorneys, accountants, professionals, agents and
representatives of each of the foregoing, together with the successors and
assigns of any of the foregoing, from any and all claims, demands,
counterclaims, actions, causes of action, lawsuits, proceedings, adjustments,
offsets, recoupments, contracts, obligations, liabilities, controversies, costs,
expenses, interest, actions, causes of action, suits, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, attorneys’ fees and losses whatsoever, whether in law, in
admiralty, in bankruptcy, or in equity, and whether based on any federal law,
state law, common law right of action or otherwise, foreseen or unforeseen,
matured or unmatured, known or unknown, direct or derivative, accrued or not
accrued based upon wrongful or other acts, omissions, conduct or other matters
occurring prior to or existing on the Release Date, which they ever had, now
have or hereafter can, shall or may have, for, upon, or by reason of any matter,
cause or thing whatsoever, as they relate to the relationship between or among
Plaintiffs, 4Kids and the 4Kids Affiliates from the beginning of the world to
the Release Date; provided, however, that nothing herein shall constitute a
release or discharge of any obligations under this Settlement Agreement.
 

 
 
4

--------------------------------------------------------------------------------

 
 
Release of Plaintiffs.  Subject to Paragraphs 7 hereof, 4Kids and the 4Kids
Affiliates each hereby releases and forever discharges the Plaintiffs, and the
directors, officers, shareholders, managers, members, employees, attorneys,
accountants, professionals, agents and representatives of each of the foregoing,
together with the successors and assigns of any of the foregoing, from any and
all claims, demands, counterclaims, actions, causes of action, lawsuits,
proceedings, adjustments, offsets, recoupments, contracts, obligations,
liabilities, controversies, costs, expenses, interest, actions, causes of
action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, controversies, agreements, promises, variances,
trespasses, damages, judgments, extents, executions, attorneys’ fees and losses
whatsoever, whether in law, in admiralty, in bankruptcy, or in equity, and
whether based on any federal law, state law, common law right of action or
otherwise, foreseen or unforeseen, matured or unmatured, known or unknown,
direct or derivative, accrued or not accrued based upon wrongful or other acts,
omissions, conduct or other matters occurring prior to or existing on the
Release Date which they ever had, now have or hereafter can, shall or may have,
for, upon, or by reason of any matter, cause or thing whatsoever, as they relate
to the relationship between or among Plaintiffs, 4Kids and the 4Kids Affiliates
from the beginning of the world to the Release Date; provided, however, that
nothing herein shall constitute a release or discharge of any obligations under
this Settlement Agreement.  For sake of clarity, except as to money previously
returned to 4Kids by Plaintiffs prior to the Effective Date, 4Kids releases all
claims to, and will not seek to recover as a preference or in any other way, any
moneys paid to Plaintiffs prior to the Effective Date, including but not limited
to moneys paid during or before the commencement of the Bankruptcy Proceeding.


7. Unreleased Claims.  Nothing in Paragraph 6 hereof shall be deemed to release
or discharge any of the following:
 
a.  
Any indemnification claim of any nature that a Party (the “Asserting Party”) has
or may have against another Party for breach of any warranty or representation
(including, by way of example but not limitation, in Paragraph 11 of the 2008
Agreement) made in the 2008 Agreement or in the Yu-Gi-Oh! Agreement among the
Parties dated April 18, 2001 (“2001 Agreement”), provided that such claim of the
Asserting Party arises out of a claim made by a non-party to this Settlement
Agreement;
 

b.  
Any indemnification claim of any nature that the Asserting Party has or may have
against another Party arising from any breach of any warranty, representation or
obligation in any other license agreement or other agreement affecting the
Yu-Gi-Oh property, provided that such claim of the Asserting Party arises out of
a claim made by a non-party to this Settlement Agreement;
 

c.  
4Kids’ payment obligations under Paragraph 1(c) of the 2008 Agreement with
respect to any Yu-Gi-Oh episodes delivered prior to the Effective Date;
 

d.  
4Kids’ use of the balance of unrecouped advances to offset any portion of Gross
Income owed to Plaintiffs under the 2008 Agreement.  The Parties agree that, as
of December 31, 2011, the balance of 4Kid’s unrecouped advances or other
payments to the Plaintiffs pursuant to the 2008 Agreement was US $1,151,989.
 

 
 
 
5

--------------------------------------------------------------------------------

 
8. Protective Order.  All information exchanged between the Parties in the
Adversary Proceeding pursuant to the Stipulation and Agreed Protective Order
Governing Production and Use of Confidential and Highly Confidential Information
in Connection with Adversary Proceeding [Docket No. 15] (the “Protective Order”)
shall continue to be maintained in accordance therewith.  All communications
among and between any of 4Kids, Plaintiffs and Konami Corporation comprising
settlement discussions or negotiations in connection with settlement of the
Adversary Proceeding shall be deemed “Confidential” under the Protective Order
and shall be treated as Confidential pursuant to the terms of the Protective
Order; provided that, nothing herein or in the Protective Order shall prohibit
4Kids or its counsel from discussing or providing such information to the
Official Committee of Unsecured Creditors appointed in these Chapter 11
Cases.  Further, nothing in this paragraph shall prohibit 4Kids, the 4Kids
Affiliates, Plaintiffs or any officers, directors, employees or shareholders
thereof from discussing or providing information regarding the Adversary
Proceeding, other than information that is “Confidential” for purposes of the
Protective Order (including, but not limited to, any information that is made
Confidential by this paragraph), where needed to promote the business interests
of 4Kids or Plaintiffs.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
9. Press Release.  The Parties agree that, within one (1) business day after
full execution of this Settlement Agreement, each party may issue a press
release concerning this Settlement Agreement.  The Parties agree that 4Kids will
issue its press release in the form set forth as Exhibit B hereto.  If
Plaintiffs do issue a press release concerning this Settlement Agreement,
Plaintiffs will provide a copy of the press release to 4Kids for it to review
and approve prior to issuance.  The Parties agree that they will not comment to
the press if there are inquiries about the Adversary Proceeding or its
resolution except that a Party may refer to the aforementioned press release.
 
10.  Non-Disparagement.  The Plaintiffs shall not in any way publicly disparage
4Kids, the 4Kids Affiliates or any officers, directors, employees or
shareholders thereof in connection with any matter pertaining to the 2001
Agreement, 2008 Agreement or the Adversary Proceeding.  4Kids and the 4Kids
Affiliates shall not in any way publicly disparage the Plaintiffs or any
officers, directors, employees or shareholders thereof in connection with any
matter pertaining to the 2001 Agreement, 2008 Agreement or the Adversary
Proceeding.  For purposes of this paragraph, “Plaintiffs,” “4Kids” and “4Kids
Affiliates” refers to the corporate entity designated by those terms, any
successor-in-interest thereto, and their respective officers and directors,
employees.  Notwithstanding anything herein to the contrary, nothing in this
paragraph 10 shall prevent the Parties from responding to specific inquiries of
any governmental body or similar agency, from prosecuting claims arising under
the Settlement Agreement or prospective claims arising after the Effective Date,
or from complying with disclosure requirements under Japanese or U.S. securities
laws or other applicable laws.
 
 
 
7

--------------------------------------------------------------------------------

 
 
11. Enforcement of Settlement Agreement; Testimony.  Nothing in paragraphs 8, 9
or 10 hereof shall prohibit any Party from (a) seeking to enforce this
Settlement Agreement or address a claimed breach or violation thereof or of
rights pertaining thereto; or (b) giving truthful testimony under oath.
 
12. No Admissions.  This Settlement Agreement does not constitute an admission
by any Party of any violation of any agreement or law, and the Parties expressly
deny any such liability.
 
13. Independent Advice of Counsel.  Each Party acknowledges that it has
carefully read this Settlement Agreement, including any exhibits or schedules
hereto, and is executing this Settlement Agreement of its own free will and on
the advice and recommendation of its own independently selected counsel.
 
14. Entire Agreement.  This Settlement Agreement contains the entire agreement
between the Parties pertaining to the subject matter of this Settlement
Agreement.  4Kids expressly acknowledges that Plaintiffs have not made any
promises, agreements, or representations to it, whether written or oral, except
as expressly set forth in this Settlement Agreement, including, but not limited
to, any promises, agreements or representations inconsistent with the terms of
this Settlement Agreement.  Plaintiffs expressly acknowledge that 4Kids has not
made any promises, agreements or representations to any of them, whether written
or oral, except as expressly set forth in this Settlement Agreement, including,
but not limited to, any promises, agreements or representations inconsistent
with the terms of this Settlement Agreement.
 
15. Amendments.  This Settlement Agreement may not be waived, altered, modified,
changed, amended, rescinded or terminated except by an instrument in writing
signed by an authorized representative of each of the Parties hereto.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
16. Successors and Assigns.  The provisions of this Settlement Agreement shall
be binding upon, and shall inure to the benefit of the Parties, the 4Kids
Affiliates and each of the Parties’ and the 4Kids Affiliates’ respective
successors and assigns, and upon all creditors and parties in interest.  4Kids
expressly recognizes that TV Tokyo is the assignee of all rights owned by
Television Tokyo Channel 12 Ltd. and all of 4Kids’ and 4Kids Affiliates’
obligations herein to TV Tokyo shall also inure to the benefit of Television
Tokyo Channel 12 Ltd.
 
17. Required Approvals.  The Parties signing this Settlement Agreement hereby
state that they intend to be legally bound by same and represent and warrant
that the below-indicated representatives of the Parties are authorized to sign
this Settlement Agreement on behalf of the Party for which they have so signed
and that all appropriate approvals have been obtained.
 
18. No Presumption.  No presumption or burden of proof shall apply against the
drafter of this Settlement Agreement with respect to its interpretation or
construction.  This Settlement Agreement shall be deemed to have been jointly
drafted and composed by the Parties.
 
19. Governing Law.  This Settlement Agreement shall be interpreted, enforced and
governed exclusively by the laws of the State of New York, without regard to its
choice of law rules or conflict of law provisions.
 
20. Jurisdiction/Venue.
 
a.  
Any action or legal proceeding arising out of or in connection with the
interpretation, breach or enforcement of this Settlement Agreement shall be
adjudicated by and subject to the exclusive jurisdiction of the Bankruptcy
Court, and the Parties hereby submit to the core jurisdiction of the Bankruptcy
Court for that purpose, or if jurisdiction cannot be had in the Bankruptcy Court
for that purpose, then in the District Court.  The Parties hereby consent to
personal jurisdiction and venue in the Bankruptcy Court and the District Court
for all such actions and proceedings.
 

b.  
The Parties hereby expressly consent to the exercise by the Bankruptcy Court of
jurisdiction with respect to approval of this Settlement Agreement.  No Party to
this Settlement Agreement shall assert in any future proceeding or dispute that
the Bankruptcy Court lacked jurisdiction to approve this Settlement Agreement.
 

 
 
 
9

--------------------------------------------------------------------------------

 
 
21. Attorney’s Fees and Costs.  The Parties shall be responsible for their own
attorneys’ fees and costs incurred as part of the Adversary Proceeding and the
Chapter 11 Cases.
 
22. Counterparts.  The Parties agree that this Settlement Agreement may be
executed in multiple counterparts, each of which, when so executed and
delivered, shall be an original, but such counterparts shall together constitute
one and the same instrument and agreement.  Each counterpart may be delivered by
facsimile transmission or by e-mailing a scanned version, and a faxed or scanned
signature page shall have the same force and effect as an original
signature.  The parties agree to exchange, through counsel, executed
counterparts bearing original signatures as soon as practical after execution of
this Settlement Agreement.
 
23. Cooperation.  The parties agree to cooperate fully and execute any and all
necessary supplementary documents and to take all additional steps or actions
that may be necessary or appropriate in order to give full force and effect to
the terms and intent of this Settlement Agreement.
 
24. Headings.  All headings and captions herein are for convenience only and
shall not be interpreted to enlarge or restrict the provisions of this
Settlement Agreement.
 
 
 
10

--------------------------------------------------------------------------------

 
 
25. Severability.  In the event that any one or more of the provisions of this
Settlement Agreement shall be deemed or determined for any reason invalid,
illegal or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision of this Settlement
Agreement as if such invalid, illegal or unenforceable provision had never been
contained herein, and this Settlement Agreement shall remain binding on the
Parties if the general intent of the Parties under this Settlement Agreement can
be carried out in all material respects.
 
 
IN WITNESS WHEREOF, the Parties, intending to be legally bound hereby, each have
executed this Settlement Agreement on the date below written.


4KIDS ENTERTAINMENT INC.




________________________________                                       
                                                 Dated:___Feb 29,
1012_________________
Name:Michael Goldstein
Title:Interim Chairman




TV-TOKYO CORPORATION




___________________________________                                                                                     Dated:____Feb
27, 2012________________
Name:  Yukio Kawasaki
Title:  General Manager




NIHON AD SYSTEMS, INC.




___________________________________                                                                                     Dated:____Feb
27, 2012________________
Name:Makoto Nakamura
Title:CEO President




ASATSU-DK INC.




___________________________________                                                                                     Dated:_____Feb
27, 2012_______________
Name:Yoji Shimizu
Title: President and Group CEO


 
 
 
 
11

--------------------------------------------------------------------------------

 



 
EXHIBIT A


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 
In re:
4KIDS ENTERTAINMENT, INC., et al.,2
Debtors.
 
Chapter 11
Case No. 11-11607 (SCC)
(Jointly Administered)
 
 
 
Adv. Pro. No. 11-02225 (SCC)
 
 
 

--------------------------------------------------------------------------------

   
TV TOKYO CORPORATION and NIHON AD SYSTEMS, INC.,
Plaintiffs,
v.
4KIDS ENTERTAINMENT, INC.,
Defendant and Counterclaim-Plaintiff,
v.
ASATSU-DK INC., NIHON AD SYSTEMS, INC., TELEVISION TOKYO CHANNEL 12, LTD and TV
TOKYO CORPORATION,
Counterclaim-Defendants.
 

--------------------------------------------------------------------------------

 



 


STIPULATED DISMISSAL WITH PREJUDICE
 
Defendant/Counterclaim-Plaintiff 4Kids Entertainment, Inc. and
Plaintiffs/Counterclaim-Defendants TV Tokyo Corp., and Nihon Ad Systems, Inc.
and Asatsu-DK Inc. having agreed to
 
 

--------------------------------------------------------------------------------

 
2           The Debtors, along with the last four digits of each Debtor’s
federal tax identification number, are:  4Kids Entertainment, Inc. (1380); 4Kids
Ad Sales, Inc. (6309); 4Kids Digital Games, Inc. (7645); 4Kids Entertainment
Home Video, Inc. (0094); 4Kids Entertainment Licensing, Inc. (3342); 4Kids
Entertainment Music, Inc. (6311); 4Kids Productions, Inc. (3593); 4Kids
Technology, Inc. (8181); 4Kids Websites, Inc. (7563); 4Sight Licensing
Solutions, Inc. (8897); The Summit Media Group, Inc. (2061); and World Martial
Arts Productions, Inc. (8492).

 
 
12

--------------------------------------------------------------------------------

 
 
 
a settlement of this Adversary Proceeding and all claims and counterclaims
therein (the “Settlement Agreement”), and the Court having approved the
Settlement Agreement, this Adversary Proceeding and all claims and counterclaims
therein are hereby dismissed with prejudice, each party to bear its own
respective costs and fees.
Dated:           ________________, 2012
New York, New York
 
_________________________________
United States Bankruptcy Judge


APPROVED AS TO FORM:
 


 
OLSHAN GRUNDMAN FROME
ROSENZWEIGG & WOLOSKY, LLP




By:________________________________
      Kyle C. Bisceglie
      65 East 55th Street
      New York, New York 10022
      Telephone:  (212) 451-2387


Attorneys for Plaintiffs / Counterclaim-Defendants TV Tokyo Corp., and Nihon Ad
Systems, Inc. and Asatsu-DK Inc.


KAYE SCHOLER LLP






By:________________________________
      Paul C. Llewellyn
      425 Park Avenue
      New York, New York 10022
      Telephone:  (212) 836-7828


Attorneys for Defendant /  Counterclaim-Plaintiff 4Kids Entertainment, Inc.  

 
13

--------------------------------------------------------------------------------

 

EXHIBIT B

 
INVESTOR CONTACT
 
Bruce R. Foster
4Kids Entertainment, Inc. (646) 822-4258
bfoster@4kidsent.com


4Kids Entertainment, Asatsu-DK and TV Tokyo Settle Yu-Gi-Oh! Litigation
 
March 1, 2012 – 4Kids Entertainment, Inc. (Pink Sheets: KIDEQ.PK), the global
children's entertainment and merchandise licensing company, and Asatsu-DK Inc.
("ADK") and TV Tokyo, announced today that they have reached a settlement of the
lawsuit brought against 4Kids by ADK and TV Tokyo, the licensors of the
Yu-Gi-Oh! property.  The settlement agreement recognizes that the Yu-Gi-Oh!
agreement among 4Kids, ADK and TV Tokyo is in full force and effect with 4Kids
continuing to serve as the exclusive licensing agent for the merchandise
licensing, television broadcast and home video rights to the Yu-Gi-Oh! property
throughout the world outside of Asia.
 
The settlement agreement does not constitute an admission by any party of any
liability or fault but rather reflects the decision by the parties to work
together amicably for the continued success of the Yu-Gi-Oh! property.
 
"We are very pleased that the Yu-Gi-Oh! litigation has been settled," said
Michael Goldstein, interim Chairman of 4Kids. "We are looking forward to
continuing to work with our long-standing partners ADK, TV-Tokyo, Shueisha and
Konami on the Yu-Gi-Oh! brand and on the new Yu-Gi-Oh! television
series,"Zexal."
 
"The settlement of the litigation enables the Yu-Gi-Oh! Consortium and its
partner 4Kids to focus all of their energy on the Yu-Gi-Oh! brand," said Makoto
Nakamura, CEO and President of Nihon Ad Systems, a subsidiary of ADK.  "We are
excited about the future of the Yu-Gi-Oh! property both in the US and
worldwide."
 
About 4Kids Entertainment, Inc.
With U.S. headquarters in New York City, and international offices in London,
4Kids Entertainment, Inc. (Pink Sheets: KIDEQ.PK) is a global organization
devoted to the creation, development, production, broadcasting, distribution,
licensing and manufacturing of children's entertainment products.


Through its subsidiaries, 4Kids produces animated television series and films,
distributes 4Kids produced or licensed animated television series for the
domestic and international television and home video markets, licenses
merchandising rights worldwide to 4Kids owned or represented properties, and
operates websites to support 4Kids owned or represented
properties.  Additionally, the Company programs and sells the national
advertising time in "The CW4Kids" five-hour Saturday morning block on The CW
television network.


Additional information is available on the www.4KidsEntertainment.com corporate
website and at www.4Kids.tv.com.
 
The information contained in this press release, other than historical
information, consists of forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995. These statements may involve
risks and uncertainties that could cause actual results to differ materially
from those described in such statements. Although the Company believes that the
expectations reflected in such forward-looking statements are reasonable, it can
give no assurance that such expectations will prove to have been correct.
Important factors beyond the Company's control, including general economic
conditions, consumer spending levels, competition from toy companies, motion
picture studios and other licensing companies, the uncertainty of public
response to the Company's properties and other factors could cause actual
results to differ materially from the Company's expectations.

 
14

--------------------------------------------------------------------------------

 

